Citation Nr: 1118900	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to May 1981, February 1982 to July 1984, February 1992 to August 1992, September 1997 to May 1998, and October 1998 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the St. Louis, Missouri, regional office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the RO in Wilmington, Delaware.

In September 2010 the Veteran testified by videoconference before the undersigned Acting Veterans Law Judge; a transcript of the hearing is of record.

Also in September 2010, the Board received additional lay statements, along with a waiver of the Veteran's right to have this evidence initially considered by the RO. The Board accepts this evidence for inclusion in the record.  See 38 C.F.R.               § 20.1304 (2010).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for PTSD is warranted.

Initially, the Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in- service stressor occurred. 38 C.F.R. § 3.304(f) (2010).

The Veteran contends that, during service in August 1983, she was sexually assaulted in the barracks at Fort Story, Virginia.  At that time, she was working as a cook at the dining facility, and she claims that the attack was perpetrated by her immediate supervisor at the dining facility.  She also indicated that until recently, she had not disclosed this incident to anyone-to include her husband at the time-as she was too afraid and embarrassed to report it in service.  

The Veteran's service records reflect no treatment for injuries sustained following the alleged sexual assault and no evidence of changes in behavior following the assault, and the Veteran has specifically indicated that she did not report the incident during service.  While she has stated that she was transferred to Hawaii shortly after the alleged incident, during her Board hearing she indicated that this transfer happened under normal procedures.  

However, cases involving allegations of a personal assault--to include sexual assault--fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).   38 C.F.R.       § 3.304, as well as VA's Adjudication Procedure Manual, M21-1, set forth alternative sources of establishing the occurrence of a stressor involving personal assault.  See 38 C.F.R. § 3.304(f)(4).  See also M21-1, Part III, 5.14(d).  In a June 2006 letter and in the April 2009 Statement of the Case, the RO advised the Veteran of alternative sources of supporting evidence.

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(4); see also Patton, 12 Vet. App. at 272.

The Board notes that the Veteran's service treatment records reflect that she was stationed at Fort Story around the time of the alleged assault.  Additional service records submitted by the Veteran confirm that she served as a cook as reported, and that she was awarded a certificate of achievement for her service as a cook in June 1983 from Fort Eustice, Virginia.  The record then reflects that she was transferred to the Schofield Barracks and arrived in command in August 1983, and was subsequently discharged in July 1984 to care for her child.  Post-service records reflect diagnosis and treatment of PTSD as well as depression, and discuss her in-service sexual trauma.

The Veteran has also submitted a statement from a friend, C. H., indicating that he met her in 1982 at Fort Story and that her behavior changed shortly after her arrival, and she became more reserved and withdrawn.  A letter from the Veteran's ex-husband, whom she also met at Fort Story in 1982 and married in January 1983, also discussed her dramatic behavior changes during the course of their relationship.  He indicated that while he did not know about the assault at the time, after later hearing about the assault the "pieces started to fit together."  As noted above, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes following the claimed assault is one type of relevant evidence that may be used to establish the occurrence of an assault stressor. 

Moreover, 38 C.F.R. § 3.304(f)(4) provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  Given all of the foregoing, the Board finds that such an opinion would be helpful in resolving the claim for service connection for PTSD.  See 38 U.S.C.A. § 5103A; 38 C.F.R.           § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA examination(s) at an appropriate VA medical facility. The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for PTSD (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding records of VA treatment for psychiatric disorders. The record reflects that the Veteran has been receiving treatment for PTSD and depression from the Wilmington, Delaware VA Medical Center (VAMC). The claims file contains VA medical records through July 2006. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Wilmington VAMC any outstanding records of treatment for psychiatric disorders following the current procedures prescribed in 38 C.F.R.         § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal. The notice letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Wilmington VAMC any outstanding records of mental health evaluation and/or treatment of the Veteran, since July 2006. The RO must follow the procedures set forth in 38 C.F.R.    § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

2. The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist, at an appropriate VA medical facility. The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the psychiatrist prior to the completion of his/her report), and all clinical findings should be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify all records indicating any change in behavior or performance subsequent to the assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes. The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the in-service stressful experience described by the Veteran occurred.

If the examiner determines that the claimed in-service assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of the stressor event(s). The examiner is instructed that only the specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD. If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.  

If the Veteran's current disability is an acquired psychiatric disability other than PTSD, the examiner should render an opinion as to whether is it as likely as not (probability of 50 percent or more) that this acquired psychiatric disability was incurred in or is otherwise related to active service.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

If the examiner believes that they are unable to provide the requested opinions without resort to speculation, the reasons and bases for this opinion should be noted.  Any evidence that would allow the requested opinions to be expressed should be identified. 

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6. To help avoid future remand, the RO must ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for PTSD in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


